Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 2, 3, 13 and 17.  Thus, previous 112(b) rejection on claim 3 is now moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  In Claim 1, line 2, applicant needs to change “on” to --- and/or ---.  In Claim 22, line 1, applicant needs to change “or” to --- and/or ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 11 recites that “the particulate agent comprises  . . . from about 1 to about 25 wt% 2-Ethyl-1,3-hexanediol; from about 0.5 to about 5 wt% thickener; and from about 5 to about 85 wt% cosmetic oil relative in each case to the total weight of the composition.”  Thus, currently, claim 11 is stating that the particulate agent (instead of the composition of claim 1) contains 2-Ethyl-1,3-hexanediol, thickener and cosmetic oil.
Applicant needs to change claim 11 to clarify that it is the composition of claim 1 (not the particulate agent) that contains the particulate agent (as listed in claim 11), 2-Ethyl-1,3-hexanediol, thickener and cosmetic oil in the claimed amounts.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the cosmetic product" in lines 1-2 and also recites “the cosmetic products” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Also, instant claim 18 is depending from the canceled claim 17.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (3,949,066).
Clark teaches (Example 1) an aerosol powder antiperspirant composition having the following composition:

    PNG
    media_image1.png
    214
    586
    media_image1.png
    Greyscale

Aluminium chlorohydrate meets instant aluminium salt of claim 1 (instant particulate agent against odour and/or underarm wetness), and 2-ethyl-1,3-hexane diol meets instant solvent.  Since Clark’s aerosol powder antiperspirant composition shown above does not have water, Clark teaches instant anhydrous cosmetic composition for controlling body odor or underarm wetness.  Clark teaches (col.3, lines 5-10) that its antiperspirant composition is dispensed from an aerosol by means of volatile aerosol propellant, and Arcton 11 and Arcton 12 contained (in the amount of 94.3 wt.%) in the composition shown above represent such volatile aerosol propellant.  Thus, Clark meets instant claims 1 and 18.  With respect to instant claim 21, instant claim language does not require the presence of metal carbonate (it only requires that if the metal carbonate is present, such metal carbonate is required to be sodium bicarbonate).  Since Clark’s antiperspirant composition contains aluminium chlorohydrate (not metal carbonate), Clark meets instant claim 21 as well. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,949,066) in view of Banowski et al (US 2012/0014897 A1).
With respect to instant claims 4 and 14, Clark does not explicitly teach the use of instant cosmetic oil.  However, Banowski teaches the use of triethyl citrate and at least one further cosmetic oil in an antiperspirant composition (which contains at least one antiperspirant active ingredient and 0-5 wt.% of water) in order to improve the release of the antiperspirant active ingredient from an anhydrous antiperspirant composition (see [0009] and [0015]).  Clark also teaches ([0031]) that by using a mixture of non-volatile and volatile oils as the additional cosmetic oil (i.e., in addition to the triethyl citrate) one can finely control parameters, such as skin feel, visibility of the residue (of the antiperspirant active ingredients) and stability of the suspension, according to consumer requirements.  As the volatile oil, Banowski teaches C8-C16 isoparaffins (see claims 4 and 7), and as the non-volatile oil Banowski teaches esters of linear/branched saturated or unsaturated fatty alcohols of 2-30 carbon atoms with linear or branched saturated or unsaturated fatty acids of 2-30 carbon atoms (see claim 8).  Based on Banowski’ s teaching, it would have been obvious to one skilled in the art to use triethyl citrate and additionally use a mixture of isoparaffins (instant cosmetic oil of claim 14) and esters of linear/branched saturated or unsaturated fatty alcohols of 2-30 carbon atoms with linear or branched saturated or unsaturated fatty acids of 2-30 carbon atoms (instant cosmetic oil of claim 14) in Clark’s antiperspirant composition with a reasonable expectation of improving the release of the antiperspirant active ingredient and being able to finely control parameters, such as skin feel, visibility of the residue and stability, according to consumer requirements.  Thus, Clark in view of Banowski renders obvious instant claims 4 and 14.  
With respect to instant claims 5-10 and 15, Clark does not explicitly teach the use of instant thickener.  However, Banowski teaches that using at least one lipophilic thickener in an anhydrous antiperspirant composition enhances applicability ([0178]), and among preferred examples of such lipophilic thickeners, Clark teaches Silica Silylate, Silica Dimethyl Silylate as well as Disteardimonium Hectorite and Quatemium-18 Hectorite (see [0179]-[0181]).  It would have been obvious to one skilled in the art to use at least one lipophilic thickener, such as Silica Silylate, Silica Dimethyl Silylate, Disteardimonium Hectorite and Quatemium-18 Hectorite, in Clark’s antiperspirant composition with a reasonable expectation of achieving enhanced applicability.  Thus, Clark in view of Banowski renders obvious instant claims 5-10 and 15.  
With respect to instant claim 16, Clark teaches (col.2, lines 11-17, col.1, lines 56-61) using aluminium chlorohydrate (instant aluminium salt of claim 1 – instant particulate agent against underarm wetness) in the amount of 0.2-20 wt.%  in general and using 2-ethyl-1,3-hexane diol in the amount of 0.2-25 wt.% in general.  Furthermore, Banowski teaches that the total quantity of triethyl citrate and at least one further cosmetic oil that can be used in the antiperspirant composition is 30-95 wt.% (see [0023]).  Banowski also teaches ([0180] and [0182]) that hydrophobically modified clay minerals (such as Disteardimonium Hectorite or Quaternium-18 Hectorite, which teaches instant thickener) can be used in the amount of 0.5-10 wt.% and that the hydrophobically modified amorphous silicon dioxide (such as Silica Silylate and Silica Dimethyl Silylate, which teaches instant thickener) can be  used in the amount of 0.5-10 wt.%.  Those ranges taught by Clark and Banowski for the amounts of instant components overlap with instant ranges of claim 16, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Thus, Clark in view of Banowski renders obvious instant claim 16. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,949,066) in view of Doering et al (US 2017/0087082 A1) or Magnant et al (US 2007/0009459 A1).
As already discussed above in Paragraph 9, Clark teaches (Example 1) an aerosol powder antiperspirant composition having the following composition:

    PNG
    media_image1.png
    214
    586
    media_image1.png
    Greyscale

Although the antiperspirant composition shown above contains aluminium chlorohydrate (instant aluminium salt – instant particulate agent of claim 1), the composition does not contain the specific particulate agents of claim 12.  However, aluminium chlorohydrate , aluminum zirconium chlorohydrates and aluminum-zirconium-chlorohydrate-glycine complexes are known in the art as equivalently or interchangeably used antiperspirant actives, as evidenced by Doering et al ([0110]) or Magnant et al ([0025]).  IT would have been obvious to one skilled in the art to use aluminum zirconium chlorohydrates or aluminum-zirconium-chlorohydrate-glycine complexes in place of aluminium chlorohydrate in Clark’s antiperspirant composition with a reasonable expectation of success.  Thus, Clark in in view of Doering or Magnant renders obvious instant claim 12. 
Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Clark (3,949,066) in view of Doering et al (US 2017/0087082 A1) or Magnant et al (US 2007/0009459 A1) and Banowski et al (US 2012/0014897 A1).
With respect to instant particulate agent of claim 11, as already discussed above in Paragraph 12, Clark in view of Doering or Magnant renders obvious using aluminum zirconium chlorohydrates or aluminum-zirconium-chlorohydrate-glycine complexes in place of aluminium chlorohydrate in Clark’s antiperspirant composition of its Example 1, which is shown below:

    PNG
    media_image1.png
    214
    586
    media_image1.png
    Greyscale

Since Clark’s antiperspirant composition of Example 1 contains 3.1 wt.% of aluminium chlorohydrate, it would have been obvious to use 3.1 wt.% of aluminum zirconium chlorohydrate or aluminum-zirconium-chlorohydrate-glycine complex (instead of aluminium chlorohydrate) in Clark’s composition of Example 1 with a reasonable expectation of success.  
Clark’s antiperspirant composition of its Example 1 contains 2.0 wt.% of instant 2-ethyl-1,3-hexanediol.  
With respect to instant 0.5-5 wt.% thickener and instant 5-85 wt.% cosmetic oil, as already discussed above in Paragraph 11, Clark in view of Banowski renders obvious using triethyl citrate (a cosmetic oil) and at least one further cosmetic oil in the amount of 30-95 wt.% in Clark’s antiperspirant composition.  Also, as already discussed above, Clark in view of Banowski renders obvious using hydrophobically modified clay minerals, such as Disteardimonium Hectorite or Quaternium-18 Hectorite (instant thickener), or using hydrophobically modified amorphous silicon dioxide, such as Silica Silylate and Silica Dimethyl Silylate, (instant thickener), in Clark’s antiperspirant’s composition in the amount of 0.5-10 wt.%.  Those ranges for the amounts of cosmetic oil and thickener as taught by Banowski overlap with instant ranges of claim 11, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.
Thus, Clark in view of (Doering or Magnant) and Banowski renders obvious instant claim 11. 
With respect to instant claim 19, for the reasons already discussed above in this paragraph, Clark in view of (Doering or Magnant) and Banowski teaches or renders obvious using instant particulate agent (aluminum zirconium chlorohydrate or aluminum-zirconium-chlorohydrate-glycine complex), instant 2-ethyl-1,3-hexanediol solvent and instant thickener (hydrophobically modified clay minerals and hydrophobically modified amorphous silicon dioxide) in Clark’s antiperspirant composition.  Thus, Clark in view of (Doering or Magnant) and Banowski renders obvious instant claim 19. 
	With respect to instant claim 20, Clark teaches (column 1, lines 56-59) that its 2-ethyl-1,3-hexane diol (instant solvent) can be used in the amount of 0.2-25 wt.%.  Such range overlaps with instant range of claim 20, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Clark in view of (Doering or Magnant) and Banowski renders obvious instant claim 20.
Allowable Subject Matter
Claim 22 would be allowed if the objection made on the claim (see Paragraph 4 above) is overcome.  None of the cited prior arts teaches or suggests instant anhydrous cosmetic composition “consisting of”: “a particulate agent . . . , a solvent selected from 2-Ethyl-1,3-hexanediol, a cosmetic oil selected from the group consisting of . . .; a thickener selected from the group consisting of . . . ; and from 0 to about 3 wt% water, relative to the total weight of the composition.”
Response to Arguments
With respect to instant 102(a)(1) rejection on claims 1-3, 12, 17 and 18 over Clark’066, applicant first argues that they amended the transitional language of the preamble from “comprising” to “consisting of”.  However, no such change has been made to instant claim 1.  Applicant next argues that they deleted “aluminum chlorohydrate” from the list of possible particulate agents and that since Clark does not teach 2-Ethyl-1,3-hexanediol in combination with the particulate agents as listed in instant claim 1, the 102 rejection is moot.  However, instant claim 1 still includes “aluminium salt’ among the possible lists of instant particulate agent, and Clark’s aluminium chlorohydrate meets instant “aluminium salt” of claim 1.
With respect to instant 103 rejection on claims 4-11, 13-16, 19 and 20 over Clark in view of Banowski, applicant argues that although Banowski teaches the use of triethyl citrate (a cosmetic oil), applicant deleted “triethyl citrate” from the list of possible cosmetic oils that can be used in the present formulation.  Thus, applicant argues that there is no overlap between Clark and Banowski and present set of claims and that it is unlikely that one of skill in the art would modify Clark’s formulation by adding a cosmetic oil as presently claimed.  The Examiner believes that applicant’s such argument has already been addressed in Paragraph 11 above.  That is, Banowski teaches the use of triethyl citrate and at least one further cosmetic oil in an antiperspirant composition in order to improve the release of the antiperspirant active ingredient from an anhydrous antiperspirant composition.  Clark also teaches that by using a mixture of non-volatile and volatile oils as the additional cosmetic oil (i.e., in addition to the triethyl citrate) one can finely control parameters, such as skin feel, visibility of the residue (of the antiperspirant active ingredients) and stability of the suspension, according to consumer requirements.  As the volatile oil, Banowski teaches C8-C16 isoparaffins (see claims 4 and 7), and as the non-volatile oil Banowski teaches esters of linear/branched saturated or unsaturated fatty alcohols of 2-30 carbon atoms with linear or branched saturated or unsaturated fatty acids of 2-30 carbon atoms (see claim 8).  Based on Banowski’ s teaching, it would have been obvious to one skilled in the art to use triethyl citrate and additionally use a mixture of isoparaffins (instant cosmetic oil of claim 14) and esters of linear/branched saturated or unsaturated fatty alcohols of 2-30 carbon atoms with linear or branched saturated or unsaturated fatty acids of 2-30 carbon atoms (instant cosmetic oil of claim 14) in Clark’s antiperspirant composition with a reasonable expectation of improving the release of the antiperspirant active ingredient and being able to finely control parameters, such as skin feel, visibility of the residue and stability, according to consumer requirements, as taught by Banowski.  Applicant furthermore points out that Banowski requires 13-50% triethyl citrate and at least one other carrier and that applicant deleted triethyl citrate as a possible cosmetic oil.  Applicant argues that one skilled in the art would modify Clark by adding Banowski’ s triethyl citrate (which is a critical component in Banowski that is present in the amount of 13-50% of the total quantity of oils) to Clark’s formulation.  However, instant claim 1 is not using the transitional phrase “consisting of” and thus does not exclude the presence of Banowski’ s triethyl citrate (as it does in instant claim 22).  Also, as already discussed in Paragraph 11 above, Banowski teaches that the total quantity of triethyl citrate and at least one further cosmetic oil present in the antiperspirant composition is 30-95 wt.% (see [0023]), and such range overlaps with instant range of 5-85 wt.% for the amount of cosmetic oil as claimed in instant claim 11 as well as instant range of 40-60 wt.% for the amount of cosmetic oil as claimed in instant claim 16, thus rendering instant ranges prima facie obvious.  
For the reasons discussed above, 103 rejection over Clark in view of Banowski still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 11, 2021